Citation Nr: 1545314	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  14-11 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Entitlement to waiver of recovery of an overpayment of compensation benefits in the calculated amount of $25,093.73, to include the issue of the validity of the debt.



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1973 to April 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision of the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied waiver of recovery of an overpayment of compensation benefits in the calculated amount of $25,093.73.  

The Veteran was scheduled for a videoconference hearing before the Board in March 2015, as well as in April 2015, but he failed to appear for either hearing.  He has not requested that his hearing be rescheduled or provided good cause.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704 (2015).

This appeal was processed via a paper claims file and Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.  The Virtual VA electronic claims file contains the April 2011 notification letter for the amount of the overpayment, the May 2013 decision on the waiver request, a September 2013 audit report for the overpayment period, the April 2014 supplemental statement of the case, and appeal certification documents.  The VBMS electronic claims file contains the Veteran's April 2014 request to transfer his claims file to the Manila RO, as well as the most recent Board hearing notification letter.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In this case, the RO determined that the Veteran's receipt of compensation benefits during part of his period of incarceration resulted in an overpayment.  The VA Debt Management Center notified the Veteran of an overpayment in the amount of $25,093.73 in an April 2011 letter.

In an October 2011 written statement, the Veteran reported his projected release date for the purpose of resuming these benefits; he also requested current information related to his overpayment.

In an April 2012 written statement, the Veteran stated that he was "in dispute over [his] supposed repayment of benefit money paid to [his] spouse while [he] was incarcerated."  He argued that he was not responsible for repayment of the debt because he had previously notified a VA doctor of his future incarceration, and as such, the final reduction should have been effectuated at an earlier date.

In the April 2013 written statement accepted as a waiver request, the Veteran requested waiver of his debt due to financial hardship.  However, he again noted that he had informed a VA doctor of his future incarceration.  He further stated that his wife should have received a certain percentage of his monthly benefit payments during that time and "demand[ed] that [VA] return every penny that they had ke[pt] from [him]."

Based on the foregoing, the Board finds that the Veteran has also contended that the debt created by the retroactive reduction of his compensation benefits is invalid.  Specifically, he has essentially alleged that his notice to the VA doctor was sufficient to notify VA of his upcoming incarceration to prevent any overpayment.  The Veteran has continued to disagree with the validity of the debt on this basis.  See August 2013 notice of disagreement and January 2014 substantive appeal.

A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2015); see also VAOPGCPREC 6-98 (April 24, 1998).  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) ("[W]hen a veteran raises the validity of the debt as part of a waiver application . . . it is arbitrary and capricious and an abuse of discretion to adjudicate the waiver application without first deciding the veteran's challenge to the lawfulness of the debt asserted against him or her.").  On review, the AOJ has not yet addressed the issue of the validity of the debt.  Therefore, a remand is necessary for the AOJ to address this matter prior to a final determination on the waiver request issue.

Accordingly, the case is REMANDED for the following action:

The AOJ should adjudicate the Veteran's challenge of the validity of the debt at issue.  If it is determined that a debt was properly created, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

